Citation Nr: 0615992	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-17 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a 
cardiovascular disability, to exclude hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.H.




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
September 1969, August 1979 to August 1982, and from January 
1984 to July 1988.  He also had service in the Reserves after 
July 1988.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to service connection for a heart condition. 

In a July 2004 rating decision, the RO granted service 
connection for hypertension.  Accordingly, the veteran's 
present claim will be limited to one of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for a cardiovascular disability, to 
exclude hypertension.  

It is pointed out that in April 1996, the RO denied the 
veteran's claim of service connection for a heart condition.  
The veteran did not disagree with said decision within one 
year, and the rating decision became final.

The veteran appeared before the undersigned Acting Veterans 
Law Judge at a hearing conducted in Washington, DC, at the 
Central Office in March 2006.  At the veteran's hearing, he 
raised a claim of service connection for erectile dysfunction 
secondary to diabetes mellitus.  This claim is referred to 
the RO for appropriate action.  




FINDINGS OF FACT

1.  In April 1996, the RO denied the veteran's claim of 
service connection for a heart condition.  

2.  The additional evidence regarding the veteran's 
cardiovascular condition associated with the claims folder 
since the April 1996 RO decision is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a cardiovascular disability.  

3.  The veteran does not have a current cardiovascular 
disability other than hypertension.  


CONCLUSIONS OF LAW

1.  The RO's April 1996 decision is final as to the claim of 
service connection for a cardiovascular disability.  38 
U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a cardiovascular 
disability has been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3.  A cardiovascular disability was not incurred in or 
aggravated by service and it may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, enacted on November 9, 2000, emphasized the VA's 
obligation to notify claimants of the information or evidence 
necessary substantiate a claim, and it affirmed the VA's duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
given to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in March 2001, prior to the initial 
decision on the claim in November 2001.  

Requirements with respect to the content of the VCAA notice 
have also been met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). 

In its March 2001 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate a claim of service connection for a heart 
condition.  Specifically, the letter stated:



		
      [T]he evidence must show three things:

1.	An injury in military service, or a disease 
that began in or was made worse during military 
service, or there was an event in service that 
caused an injury or disease.

2.	A current physical or mental disability shown 
by medical evidence.

3.	There is a relationship between current 
disability and an injury, disease, or event in 
military service.

The RO also informed the veteran of the requirements to 
reopen his claim of service connection.  Although the 
information did not cite to the exact regulatory language of 
38 C.F.R. § 3.156(a), considering that the veteran's claim 
was reopened by both the RO as well as by the Board in its 
decision below, it is deemed that the veteran is not 
prejudiced by such information relayed to him.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, slip 
op. at 22 (U.S. Vet. App. March 3, 2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).

Regarding informing the claimant about the information and 
evidence that VA will seek to provide, the letter told the 
veteran that the RO would obtain treatment records from VA 
facilities if the veteran told the RO where and when he was 
treated, and that the RO would request private treatment 
records if the veteran completed a VA Form 21-4142.  

Regarding informing the claimant about the information and 
evidence the claimant is expected to provide, the letter told 
the veteran to complete the enclosed VA Form 21-4142s showing 
where he received treatment, and to tell the RO where and 
when he had received treatment at a VA Medical Center.  

Regarding requesting or telling the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, the letter did not explicitly tell the veteran to do 
this.  Even though the March 2001 letter did not specifically 
request that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statements of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his heart condition throughout the more than 
4 years that his claim has been adjudicated.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, , 
slip op. at 22 (U.S. Vet. App. March 3, 2006) which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate his claim of service connection for a 
cardiovascular disability, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
service connection is not warranted, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the VA's duty to assist has been satisfied in 
this case.  The RO offered the veteran assistance in 
obtaining evidence for which he could provide sufficient 
identifying information.  The VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that the VA 
has fulfilled the duty to assist the appellant in this case.


Background

Service medical records show that the veteran was seen for 
atypical chest pain in November 1984 and December 1985.

The veteran was hospitalized during service at an Air Force 
Hospital in Turkey from September 29, 1987, to October 8, 
1987, for unstable angina, and infarction ruled-out.  The 
veteran was seen on October 14, 1987, for chest pain, rule-
out coronary artery disease.  The final diagnosis was non-
cardiac chest pain.  

A Reserve examination from January 1989 showed that the 
veteran had a normal cardiovascular examination.  On his 
report of medical history form, the examiner noted that the 
veteran was in the hospital for chest pain for 22 days in 
1987.  

Hospital records from Martha Jefferson Hospital from May 1990 
were submitted.  The veteran was hospitalized from May 17 to 
May 24.  The veteran presented with the onset of substernal 
chest pain.  After a cardiac catheterization, the final 
diagnosis was chest pain, unclear etiology.  

A service record from August 1990 noted that the veteran was 
status/post a myocardial infarction on May 17, 1990.  

A record from Albemarle Medical Associates dated February 
1991 states that the veteran had recurrent chest pain due to 
heart disease.  The examiner stated that he thought the 
veteran had a significant problem with potential heart 
disease, and that for him to remain in the military would be 
detrimental to his health.  He recommended that the veteran 
be discharged from the military because of his health, and 
primarily because of coronary artery disease.  

In the veteran's July 1993 claim, the veteran stated that he 
had a heart attack in Turkey and was hospitalized at an Air 
Force Base in Turkey in August 1987, and an Army Hospital in 
Germany in September 1987.  He described being treated for a 
heart attack at Martha Jefferson Hospital in May 1990.

At a November 1994 VA examination, the veteran was diagnosed 
with arteriosclerotic cardiovascular disease, coronary 
insufficiency, angina, and a history of previous myocardial 
infarction.  The veteran stated that he had a heart attack in 
1987 in the military, and a second heart attack in 1991, and 
was hospitalized at Martha Jefferson Hospital.  On 
examination, it was noted that he had a regular sinus rhythm 
and no murmurs.  An electrocardiogram showed non-specific T-
wave changes.  Chest X-rays showed a normal-sized heart. 

In an April 1995 rating decision, the RO denied service 
connection for "arteriosclerotic heart disease/heart 
attack."  The only service medical records noted as being of 
record were examinations in May 1966, August 1979, September 
1983, and January 1987.  The RO noted that repeated requests 
to the service department had only produced the service 
records cited above.  The RO also cited to post-service 
records from May 1990.  

In a May 1995 rating decision, service connection for a heart 
condition remained denied.  No additional service medical 
records were cited to.  

In an April 1996 rating decision, the RO denied service 
connection for a heart condition.  The claim was denied 
because there was no evidence that a cardiovascular condition 
was manifested to a compensable degree within one year of 
discharge from service.  The veteran was informed of this 
decision in a letter dated May 1996, but did not appeal.  No 
service records from 1987 were cited to.  

Treatment records from Dr. H.L. from 1998 to 2000 did not 
show that the veteran was treated for a cardiovascular 
condition.  

In a statement dated October 2000, the veteran attempted to 
reopen his claim with duplicate service medical records from 
September and October 1987.  

In a letter dated May 2001, the University of Virginia Health 
System wrote that they did not have any records relating to a 
heart condition.  

Treatment records from Martha Jefferson Family Medical were 
submitted from 1999 to 2001, but did not show treatment for 
any cardiovascular condition.  

Social Security Administration (SSA) records were submitted 
showing that the veteran became disabled in February 2002 due 
to non-cardiovascular disabilities.  

VA treatment records, dated from 2002 to 2003, did not show 
treatment for a cardiovascular condition.

VA treatment records dated in 2004 did not show treatment for 
a cardiovascular condition.  

The veteran underwent a VA examination in September 2004.  He 
described chest discomfort once every two weeks.  He stated 
that he was dyspneic with walking more than 200 feet, but had 
no limitation of his normal activities.  The examiner found 
that there was no perfusion defect in the LV myocardium on 
both stress and rest images.  The examiner's impression was 
normal perfusion in the LV myocardium on both stress and rest 
images.  The examiner commented that after review of the c-
file and diagnostic testing, the examiner opined that the 
veteran's chest pain during service was non-cardiac, so it 
was less likely than not that the heart condition did not 
have its inception during active military service and had 
nothing to do with the subsequent heart condition.  In a May 
2005 addendum, the examiner who saw the veteran in September 
2004 opined that based on the veteran's history and physical 
exam and test results, the veteran did not have a heart 
disability.  


Analysis

Whether new and material evidence has been submitted

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001. 
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim in this case which, was filed at the RO in 
November 2000.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a 
cardiovascular disability.  

The veteran was denied service connection for a 
cardiovascular disability in April 1996 because there was no 
evidence that a cardiovascular condition had manifested to a 
compensable degree within one year of leaving service.  Since 
that time, the veteran's complete service medical records 
have been associated with the claims folder.  In particular, 
hospitalization records from service from September and 
October 1987 show that the veteran was hospitalized for 
unstable angina, with an infarction ruled-out.  

The service medical records are new in that they are not 
merely cumulative of other evidence of record.  They had not 
been part of the record when the veteran's claim was 
adjudicated in May 1995 and April 1996.  

The service medical records are also material to the 
veteran's claim.  They show that the veteran had been 
hospitalized for angina, when such hospitalization had only 
been referred to in later medical reports.  Although there 
still is no evidence showing that the veteran has a current 
diagnosed cardiovascular disability (other than 
hypertension), such evidence is not necessary in determining 
whether new and material evidence has been submitted.  These 
are questions to be addressed when the veteran's claim is 
decided on the merits.  The service medical records, either 
by themselves, or in connection with the evidence already 
assembled, are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim of service connection for a cardiovascular 
disability is reopened, and the veteran's claim must be 
considered in light of all the evidence, both old and new.  

Entitlement to service connection for a cardiovascular 
disability

Now that the veteran's claim has been reopened pursuant to 
the discussion above, the next step is to consider the 
veteran's claim of service connection on the merits.  The 
relevant laws and regulations regarding service connection 
are cited below.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Although the veteran was diagnosed with arteriosclerotic 
cardiovascular disease at a November 1994 VA examination 
(more than 6 years after he left service), the basis for such 
diagnosis is somewhat unclear.  In this regard, it is noted 
that on examination, he had a regular sinus rhythm and no 
murmurs.  An electrocardiogram showed only non-specific T-
wave changes.  In any event, assuming the validity of the 
aforementioned diagnosis, it is noted that there is no 
evidence showing he has a current cardiovascular disability 
which is linked to service.  Specifically, since November 
1994, there is no evidence of a cardiovascular disability 
other than hypertension which is already service-connected.  
Specifically, treatment records from November 1994 onward, 
submitted from Dr. H.L., the University of Virginia Health 
System, Martha Jefferson Family Medical, VA Medical Centers, 
and the SSA, do not show that the veteran was treated for or 
diagnosed with any cardiovascular disorders.  When the 
veteran underwent his VA cardiovascular examination in 
September 2004, the examiner's findings were normal.  In a 
May 2005 addendum, the examiner specifically stated that 
based on the veteran's history, physical examination, and 
test results, the veteran did not have a heart disability.  
In summary, the veteran has not presented evidence of a 
current cardiovascular disability.  Because the veteran has 
not presented competent medical evidence of a current 
cardiovascular disability other than hypertension, the claim 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); dismissed in part and vacated in part on 
other grounds; Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Although the veteran was seen for isolated 
episodes of chest pain in service (both in November 1984 and 
December 1985), as noted above, pain does not constitute a 
disability for which service connection may be granted.  
Without evidence of a current disability, the veteran's claim 
of service connection must be denied.  The Board emphasizes 
that the veteran is already service-connected for 
hypertension, and the current finding of no current 
cardiovascular disability specifically excludes hypertension 
as such condition has already been service-connected. 

Similarly, although the veteran was hospitalized during 
service in September 1987 and October 1987, for what was 
thought to be a heart attack, the final diagnosis upon 
discharge was "non-cardiac chest pain."  Although there is 
no separation examination on file (the veteran left active 
service in July 1988), a Reserve examination from January 
1989 showed a normal cardiovascular examination.  Although 
there is a post-service hospitalization from May 1990 showing 
treatment for chest pain, this is after the one-year 
presumptive period allowed to presume service connection for 
cardiovascular-renal disease.  Furthermore, the VA examiner 
in September 2004 reviewed the veteran's claims file, and 
concluded that the veteran's chest pain in service was non-
cardiac.  Thus, based on these findings, even if it is 
conceded that the veteran has a current cardiovascular 
disability, the evidence does not show that the veteran was 
diagnosed with any cardiovascular disorders during service.  

Although the veteran was in the Reserves in May 1990 when he 
was hospitalized at Martha Jefferson Hospital for chest pain, 
there is no evidence that he was on a period of active duty 
for training or inactive duty training and that such 
complaints represented a heart attack or other cardiovascular 
disability.  38 U.S.C.A. § 101(24).  Notably, after a cardiac 
catheterization, it was noted that the final diagnosis was 
chest pain of unclear etiology.  In any event, the evidence 
does not show a current cardiovascular disability, and this 
fact is dispositive of the service connection claim. 

With regard to the veteran's own contention that he has a 
cardiovascular disability that developed in service, and has 
continued to the present day, the Court has made it clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise. Espiritu v. Derwinski, 2 
Vet. App. 492, 495-5 (1992).  The veteran is a layperson, and 
lacks the medical expertise for his opinion in this matter to 
be competent medical evidence.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a cardiovascular disability (to 
exclude hypertension), and therefore the provisions of § 
5107(b) are not applicable, and the veteran's claim must be 
denied. 


ORDER

As the veteran has submitted new and material evidence in 
order to reopen a claim of service connection for a 
cardiovascular disability, his claim is reopened.  

Entitlement to service connection for a cardiovascular 
disability, not including hypertension, is denied.




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


